               Case 2:20-cv-00129-JAD-BNW Document 30 Filed 10/06/20 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Erick Navarro,                                              Case No.: 2:20-cv-00129-JAD-BNW

 4              Plaintiff

 5 v.
                                                                          Remand Order
 6 Russell Road Food & Beverage, LLC dba
   Crazy Horse 3 Gentlemen’s Club,
 7
          Defendant
 8

 9             Erick Navarro filed this removed lawsuit in Nevada state court, alleging that he

10 unwittingly spent just over $25,000 at the Crazy Horse 3 strip club after employees there roofied

11 him and plied him with alcohol. 1 At a telephonic hearing on defendant’s motion to dismiss, the

12 court ordered the parties to show cause why this case should not be remanded because it does not

13 meet the jurisdictional threshold for diversity jurisdiction. 2

14             “Federal courts are courts of limited jurisdiction,” 3 and there is a strong presumption

15 against removal jurisdiction. 4 The defendant always has the burden of establishing that removal

16 is proper. 5 Conclusory allegations do not overcome the presumption against removal jurisdiction

17 or satisfy the defendant’s burden of proving the amount in controversy. 6 Here, the defendant has

18

19

20   1
         ECF No. 14.
     2
21       ECF No. 25 (minutes).
     3
         Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994).
22   4
         Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992).
23   5
         Id.
     6
         Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (internal citations omitted).
             Case 2:20-cv-00129-JAD-BNW Document 30 Filed 10/06/20 Page 2 of 2




 1 not satisfied its burden as it offers nothing but speculation about the value of this case. 7

 2 Accordingly, IT IS HEREBY ORDERED THAT the parties have failed to show cause why this

 3 case should not be remanded based on lack of subject-matter jurisdiction. The Clerk of Court is

 4 directed to REMAND this case back to the Eighth Judicial District Court, Department 28,

 5 Case No. A-19-807137-C, and CLOSE THIS CASE.

 6            Dated: October 6, 2020

 7                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     7
         ECF No. 27.

                                                      2
